PER CURIAM.
Appellant sued the buyer of a tract of land for a real estate commission. He alleged an oral promise to pay him a commission in the nature of a finder’s fee. Summary final judgment was entered for the defendant, appellee here. It is urged that a genuine issue of fraud is presented by the pleadings, affidavits, and deposition.
The trial court correctly found that appellant’s action was on an oral contract and that the defendant was entitled to judgment upon the admitted facts. See Poliakoff v. National Emblem Insurance Company, Fla.App.1971, 249 So.2d 477.
Affirmed.